                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 MP STAR FINANCIAL, INC.,                          CASE NO. 1:19-CV-00537

                               Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 NEXIUS SOLUTIONS, INC.,
                                                   MEMORANDUM OF OPINION AND
                               Defendant.          ORDER


       Currently pending is Defendant Nexius Solutions, Inc.’s (“Nexius”) Motion to Transfer

Venue. (Doc. No. 9.) Plaintiff MP Star Financial, Inc. (“MP Star”) filed a brief in opposition on July

8, 2019, to which Nexius replied on July 15, 2019. (Doc. Nos. 11, 12.) For the following reasons,

Nexius’s Motion to Transfer Venue is DENIED.

  I.   Background

           a. Factual Background

       MP Star is an Ohio corporation, and its principal place of business is in Cuyahoga County,

Ohio. (Doc. No. 1 at ¶ 1.) MP Star is in the business of invoice and accounts receivable factoring.

(Id.) As such, MP Star makes cash advances to clients, and in return, the clients assign, sell, and

transfer their accounts receivable to MP Star. (Id.) MP Star then “collects the accounts receivable

and refunds the receivable to the client, less the percentage value of the advance, MP Star’s fees, and

service charges.” (Id.)

       In December 2015, MP Star and All Cell Communications, LLC (“All Cell”) entered into a

Factoring and Security Agreement (the “Factoring Agreement”). (Id. at ¶ 7.) Under the agreement,

All Cell agreed to assign its accounts receivable to MP Star in exchange for immediate cash advances.
(Id.) The Factoring Agreement also provided that any suit arising from the agreement “shall, if [MP

Star] so elects, be instituted exclusively” in the state or federal courts located in Cuyahoga County,

Ohio. (Doc. No. 11-2 at 2, 13.)

        All Cell later provided construction services to Nexius, and pursuant to the Factoring

Agreement, All Cell assigned to MP Star the accounts receivable that resulted from those services.

(Doc. No. 1 at ¶¶ 8-9; Doc. No. 9 at 1.) All Cell provided its services to Nexius pursuant to a Master

Construction Subcontracting Agreement (“MSA”) and individual purchase orders (the “Purchase

Orders”), although the parties dispute whether the Purchase Orders supersede the MSA. (Doc. No.

11 at 3-4; Doc No. 12 at 2-3.) The MSA and the Purchase Orders also have forum selection clauses.

The MSA provides, “This Agreement shall be governed by and construed in accordance with the laws

of the Commonwealth of Virginia . . . . All disputes arising out of this Agreement shall be brought in

Arlington, Virginia, and both Parties to this Agreement consent to jurisdiction.” (Doc. No. 9-1 at 22-

23.) The Purchase Orders, in contrast, provide only that “[t]his Order shall be governed by the laws

of the Commonwealth of Virginia and Seller consents to jurisdiction hereto.” (Doc. No. 11-1 at 9.) 1

        MP Star asserts that in March 2017, it provided notice to Nexius that MP Star, as assignee,

was the proper payee for any accounts payable to All Cell. (Doc. No. 1 at ¶ 10.) Despite this notice,

MP Star alleges that Nexius improperly paid $104,957.06 to All Cell instead of MP Star and that

Nexius has failed to make payments on additional accounts assigned to MP Star in the amount of

$418,498.81. (Id. at ¶¶ 14-15.)




1
  MP Star submitted only one of the Purchase Orders with its opposition, but warrants that the terms contained in each
are identical. (Doc. No. 11 at 1 n.1.)
                                                          2
           b. Procedural History

       On March 11, 2019, MP Star filed a complaint against Nexius, asserting that Nexius’s actions

“constitute violations of the Assignment and thereby subject[] Nexius to liability to Plaintiff for the

payments made to All Cell and the amount Nexius has failed to remit to Plaintiff for outstanding

accounts receivable.” (Id. at ¶ 22.)

       On June 3, 2019, Nexius filed an answer to the complaint. (Doc. No. 7.) The same day,

Nexius also filed its Motion to Transfer Venue that is presently under consideration. (Doc. No. 9.)

Therein, Nexius seeks to enforce the forum selection clause in the MSA and moves the Court to

transfer this case to the United States District Court for the Eastern District of Virginia pursuant to

28 U.S.C. § 1404(a). (Id. at 1.) On July 8, 2019, MP Star filed a response. (Doc. No. 11.) In its

brief, MP Star makes several arguments as to why the parties’ dispute is not subject to the forum

selection clause in the MSA, and instead asserts that the forum selection clauses in the Factoring

Agreement and the Purchase Orders should govern. (Id.) Nexius filed a reply on July 15, 2019.

(Doc. No. 12.)

       The matter was then reassigned to the undersigned pursuant to General Order 2019-13.

 II.   Standard of Review

       Pursuant to 28 U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have consented.” Ordinarily,

when considering a motion brought under 28 U.S.C. § 1404(a), a district court “must evaluate both

the convenience of the parties and various public-interest considerations.” Atl. Marine Constr. Co.,

Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 62 (2013). After weighing the relevant


                                                    3
factors, the court must then “decide whether, on balance, a transfer would serve ‘the convenience of

parties and witnesses’ and otherwise promote ‘the interest of justice.’” Id. at 62-63 (quoting 28

U.S.C. § 1404(a)). The party requesting the transfer “bears the burden of proof to show the factors

weigh ‘strongly’ in favor of transfer.” Goodrich Corp. v. Winterthur Int’l Am. Ins. Co., No.

5:02CV367, 2002 WL 31833646, at *6 (N.D. Ohio June 17, 2002) (quoting Picker Int’l, Inc. v.

Travelers Indem. Co., 35 F. Supp. 2d 570, 573 (N.D. Ohio 1998)).

        However, this analysis changes “when the parties’ contract contains a valid forum-selection

clause.” Atl. Marine, 571 U.S. at 63. In that situation, “a district court should transfer the case unless

extraordinary circumstances unrelated to the convenience of the parties clearly disfavor a transfer.”

Id. at 52.

III.    Analysis

             a. The MSA’s Forum Selection Clause

        Given the substantial effect that a valid forum selection clause has on the transfer analysis,

the Court must first determine whether the forum selection clause in the MSA relied on by Nexius

supports Nexius’s motion to transfer this case to the Eastern District of Virginia. Both parties

vigorously contest whether the clause is applicable to the parties’ dispute. However, neither party

addresses whether the clause—assuming it applies and is enforceable—provides for venue in a

federal court in the Eastern District of Virginia in the first place. The Court finds that it does not.

        When there are no federal courthouses in the geographic area designated by a forum selection

clause, the clause provides for venue solely in the state courts of that area. E.g., Bartels v. Saber

Healthcare Grp., LLC, 880 F.3d 668, 674 (4th Cir. 2018) (“Because there is no federal courthouse in

the designated county, removal of the case to federal court would mean that the dispute would be


                                                    4
resolved in a county other than the one designated by the contract.”); Yakin v. Tyler Hill Corp., 566

F.3d 72, 76-77 (2d Cir. 2009) (holding remand to state court was proper because the forum selection

clause required litigation to occur “in Nassau County, New York,” and there were no federal courts

in Nassau County); FIMCO Services, LLC v. FirstMerit Bank, N.A., No. 1:10–cv–72, 2010 WL

5184885, at *5 (E.D. Tenn. Dec. 15, 2010) (“[T]he Court cannot ignore the fact that there is no federal

court sitting in Stark County, Ohio. . . . Therefore, the forum selection clause at issue in this case, if

the Court were to find it otherwise valid and applicable to these claims, specifies venue solely in Ohio

state courts sitting in Stark County.”).

       Here, the MSA’s forum selection clause requires disputes arising out of the agreement to “be

brought in Arlington, Virginia.” (Doc. No. 9-1 at 23 (emphasis added).) But there are no federal

district courts in Arlington, Virginia. The district courts of the Eastern District of Virginia sit in

Alexandria, Norfolk, Richmond, and Newport News—not in Arlington. See 28 U.S.C. § 127.

Consequently, the MSA’s forum selection clause specifies venue solely in Virginia state courts

located in Arlington, Virginia.

       As a result, Nexius’s request that the Court enforce the MSA’s forum selection clause by

transferring this case to the Eastern District of Virginia pursuant to 28 U.S.C. § 1404(a) is improper.

“Section 1404(a) . . . provides a mechanism for enforcement of forum-selection clauses that point to

a particular federal district.” Atl. Marine, 571 U.S. at 59 (emphasis added). In contrast, “the

appropriate way to enforce a forum-selection clause pointing to a state or foreign forum is through

the doctrine of forum non conveniens.” Id. at 60 (emphasis added); see also FIMCO Services, 2010

WL 5184885, at *5 (“[W]here a valid forum selection clause specifies venue exclusively in a non-

federal forum, transfer pursuant to § 1404(a) transfer is wholly unavailable as the court’s only option


                                                    5
is either dismissal (so that the claims may be refiled in the appropriate non-federal forum) or remand

(where the case was originally removed from the appropriate state forum).”). Thus, the appropriate

procedure for enforcing the terms of the forum selection clause at issue in the MSA is through a forum

non conveniens motion seeking dismissal.

        Because Nexius has not moved for dismissal—and has instead moved to transfer the case to

a federal venue that is unavailable under the terms of the MSA’s forum selection clause—the Court

finds that the forum selection clause does not support Nexius’s motion to transfer regardless of

whether it is enforceable or whether it applies to the parties’ dispute. 2 As a result, the Court will

analyze Nexius’s motion under the ordinary principles that govern motions to transfer pursuant to 28

U.S.C. § 1404(a) when no valid mandatory forum selection clause is in effect. See FIMCO Services,

2010 WL 5184885, at *7 (deciding “not [to] analyze the forum selection clause as a contractual term

Defendant would be seeking to enforce” when “Defendant asked for transfer to a federal venue

unavailable under the terms of th[e] agreement”).

             b. Appropriateness of Transfer

        As the party seeking the transfer, Nexius bears the burden of proof to show that the

convenience of the parties and public-interest considerations weigh strongly in favor of transfer.

Goodrich Corp., 2002 WL 31833646, at *6. “Factors relating to the parties’ private interests include

‘relative ease of access to sources of proof; availability of compulsory process for attendance of

unwilling, and the cost of obtaining attendance of willing, witnesses; possibility of view of premises,

if view would be appropriate to the action; and all other practical problems that make trial of a case




2
  To be clear, the Court makes no ruling regarding whether the MSA’s forum selection clause is enforceable or applicable
to the parties’ dispute.
                                                           6
easy, expeditious and inexpensive.’” Atl. Marine, 571 U.S. at 62 n.6 (quoting Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 241 n. 6 (1981)). Public-interest factors include “the administrative difficulties

flowing from court congestion; the local interest in having localized controversies decided at home;

[and] the interest in having the trial of a diversity case in a forum that is at home with the law.” Id.

        In addition, courts should “give ‘great’ or ‘substantial’ weight to the Plaintiff’s choice of

forum.” Wax v. Stein World, L.L.C., No. 1:07CV3253, 2008 WL 2227350, at *3 (N.D. Ohio May 2,

2008), report and recommendation adopted, 2008 WL 2227347 (N.D. Ohio May 27, 2008). “This is

especially true where the plaintiff also resides in the chosen forum.” Smith v. Kyphon, Inc., 578 F.

Supp. 2d 954, 962 (M.D. Tenn. 2008). Courts may also consider the nature of the suit and the place

of the events involved. Wax, 2008 WL 2227350, at *3.

        In this case, Nexius has not met its burden to show that transfer is warranted. MP Star, as the

plaintiff, has chosen to file suit in this Court. Moreover, MP Star resides in this judicial district, as it

is an Ohio corporation that has its principal place of business in Cuyahoga County, Ohio. See 28

U.S.C. § 115(a). MP Star’s choice of forum is therefore entitled to substantial weight. Further,

although disputed by Nexius, MP Star has alleged that Nexius made approximately fifty-two

payments to MP Star in Ohio in accordance with the assignment from All Cell. (Doc. No. 1 at ¶¶ 5,

13; Doc. No. 7 at ¶¶ 5, 13.)

        There also is no indication that transferring this action to the Eastern District of Virginia

would be more convenient for any of the parties or non-parties involved. Nexius is a Texas

corporation with its principal place of business in Frisco, Texas. (Doc. No. 1 at ¶ 2; Doc. No. 7 at ¶

2.) All Cell is a Texas limited liability company, and its principal place of business is in Michigan.

(Doc. No. 1 at ¶ 6.) Nexius has not provided any evidence that transferring the case to Virginia—in


                                                     7
which no relevant entity is located—would be more convenient for any party or witness. Instead, it

appears a transfer would merely cause additional inconvenience and expense for MP Star.

        On the other hand, both parties concede that the Purchase Orders’ forum selection clause

designates Virginia—not limited to Arlington—as a proper venue for any disputes. (See Doc. No. 11

at 9; Doc. No. 12 at 4.) However, that clause only provides “consent” to jurisdiction in Virginia, and

is therefore permissive. As a result, it is has “little weight in deciding whether to transfer venue,”

even if the Court assumes that the Purchase Orders supersede the MSA. Kendle v. Whig Enterprises,

LLC, No. 2:15-cv-1295, 2016 WL 354876, at *5 (S.D. Ohio Jan. 29, 2016) (quoting Flight Sols., Inc.

v. Club Air, Inc., No. 3:09-CV-1155, 2010 WL 276094, at *3 (M.D. Tenn. Jan. 14, 2010)). 3 The only

other factor favoring transfer is that courts in the Eastern District of Virginia are more familiar with

Virginia law, and both the Purchase Orders and the MSA contain choice-of-law provisions indicating

that Virginia law applies. However, this is insufficient to show that the balance of factors weighs

strongly in favor of transferring this action to the Eastern District of Virginia, especially in light of

the substantial weight that must be given to MP Star’s choice of forum. Id. at *9 (denying motion to

transfer to the Northern District of Florida even though Florida law applied to the dispute and a

permissive forum selection clause designated Florida as a proper venue).

        Accordingly, Nexius has not demonstrated that a transfer would serve the convenience of the

parties and witnesses or otherwise promote the interest of justice.

IV.     Conclusion

        For the reasons set forth above, Nexius’s Motion to Transfer Venue is DENIED.




3
 It is also unnecessary for the Court to decide whether the forum selection clause in the Factoring Agreement applies to
MP Star’s claim related to Nexius’s allegedly misdirected payment because it would not change the Court’s holding.
                                                           8
      IT IS SO ORDERED.



                               s/Pamela A. Barker
                              PAMELA A. BARKER
Date: August 19, 2019         U. S. DISTRICT JUDGE




                          9
